Title: To George Washington from George Clinton, 15 October 1778
From: Clinton, George
To: Washington, George


          
            Dr Sir,
            Pokeepsie [N.Y.] 15th October 1778
          
          I am unhappy in being again obliged to trouble your Excellency with the further disagreable Intelligence from our Western Frontier contained in the inclosed Copies of Letters which I have just now received from Colo. Cantine and Colo. Thusten.
          I find it impossible to secure the Frontier Settlements against the Depredations of the Enemy by the utmost Exertions I am able to make with the Militia and I am lead to fear that unless some effectual Check can be given to their Operations, exclusive of the Distresses which they bring on Individuals (who more immediately suffer by them) they will sensibly affect the Public as the last Settlements they have destroyed usually afforded greater Supplies of Grain than any other of equal Extent in the State.
          
          
          
          I have hitherto entertained some Hopes that Colo. Butler’s and Alden’s Regiments joined by the Militia who were ordred into service on the Frontiers and posted adjacent to the Places at which they are stationed would have been employed in some offensive Operations against the Enemy at Anaquaga. This Place is a considerable Indian Settlement not far distant from our Frontier Settlements nor (for light Troops) difficult of access and is the principal Place of Rendesvouz for the Enemy and I am persuaded unless it can be destroyed and the Enemy thereby obliged to retire farther back into the Country that no Force however formidable will be able to protect the Inhabitants against their Ravages besides the Enemy by occupying that Post will soon acquire a very considerable Accession in Strength & Numbers. Many of the Militia of Ulster and Orange Counties are desirous of joining in an Expedition against that Post and if they could obtain the Assistance of one Continental Regiment only with a proper Officer to take the Command I am induced to believe the Measure would be attended with Success and the most salutary Consequence.
          I inclose your Excellency a Copy of a Letter I lately received from Colo. Cantine on the Subject of giving the Distance and Route to Anaquaga. I have only to add that if your Excellency should approve of an Expedition against that Place I will exert myself in rendering every Assistance in my Power towards executing it and as the Season is quickly advancing the sooner it is entered upon the more practicable it will be. I am Sir with great Regard & Respect your Excellencys most obedt servt
          
            Geo: Clinton
          
        